DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10 December 2021 has been entered.  Applicant's amendment to the specification and the claims have overcome each and every objection and 112 rejection previously set forth in the Non-Final Office Action mailed 05 October 2021. 

Reasons for Allowance
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, filed 10 December 2021, with respect to claims 1-2 have been fully considered and are persuasive.  The rejection of claims 1-2 has been withdrawn.   In particular, as argued by the Applicant, the prior art fails to teach the tunnel barrier comprising a layer of Fe and a layer of Al2O3 on a topological insulator for detection of current-generated spin polarization.

Regarding claim 1, the prior art of record taken alone or in combination fails to teach a device for directly electrically generating and detecting the current- generated spin polarization in topological insulators, comprising:
2Se3;
wherein the ferromagnet / oxide tunnel barrier comprises a layer of Fe and a layer of Al2O3; in combination with all other elements of claim 1.

Claim 2 is allowed as it further limits claim 1.

Regarding claim 3, the prior art of record taken alone or in combination fails to teach a method of making a device for directly electrically generating and detecting spin polarization in topological insulators, comprising the steps of:
depositing a second contact and third contact wherein the second contact comprises a ferromagnet/oxide tunnel barrier contact and wherein the third contact comprises a nonmagnetic metal contact;
wherein the ferromagnet/oxide tunnel barrier comprises a layer of Fe and a layer of Al2O3; in combination with all other elements of claim 3. 

Claims 4-7 are also allowed as they further limit claim 3.

Regarding claim 8, the prior art of record taken alone or in combination fails to teach a product of a process of making a device for directly electrically generating and detecting spin polarization in topological insulators, comprising:

wherein the ferromagnet/oxide tunnel barrier comprises a layer of Fe and a layer of Al2O3, in combination with all other elements of claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868